Citation Nr: 1138500	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in a 10 percent rating for left ankle instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 RO rating decision that denied an increase in a 10 percent rating for left ankle instability.  A September 2006 RO decision continued the 10 percent rating for the Veteran's service-connected left ankle instability.  

In October 2010, the Board remanded this appeal for further development.  

The Board notes that in a January 2006 statement, the Veteran raised the issue of entitlement to an increase in a 10 percent rating for degenerative changes of the left ankle.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's left ankle instability is no more than slight in degree.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left ankle instability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5257, 5262, 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in February 2006 and August 2006 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The August 2006 letter (noted above), as well as a March 2006 letter, also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in August 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; and lay statements.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was last afforded a November 2011 VA orthopedic examination involving his left ankle instability.  The record contains no indication that such disability has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service treatment records; post-service private and VA treatment records; VA examination reports; and lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

The Board notes that service connection is in effect for left ankle instability.  The Board observes that service connection is also in effect for degenerative changes of the left ankle.  The Board notes that the only issue currently on appeal is entitlement to an increase in a 10 percent rating for his left ankle instability.  Therefore, the Board will solely address that issue.  

The RO has rated the Veteran's instability of the left ankle by analogy to instability of the left knee.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5257.  Accordingly, the Board will proceed with an analysis of the Veteran's disability under that diagnostic code.  Under Diagnostic Code 5257, impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Additionally, malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Private and VA treatment records dated from April 2005 to February 2006 show that the Veteran was treated for disorders including left ankle problems.  

For example, an April 2005 VA treatment entry noted that the Veteran complained of a long history of left ankle pain and instability.  The Veteran reported that he had left ankle pain with any form of weight bearing.  He also indicated that his left ankle would give out on him quite often with his foot inverting.  The examiner reported that he had a slightly increased anterior Drawer test, but with a good end point.  The examiner noted that the talar tilt also seemed slightly increased, but that it also had a good end point.  The examiner indicated that the Veteran was neurovascularly intact and that he had a moderate amount of swelling in his left ankle joint.  The examiner reported that he had no tenderness to palpation over his left ankle and that his peroneals seemed a little week.  It was noted that X-rays revealed some arthritis of the tibiotalar joint with an os trigornum.  The examiner indicated that when the X-rays were rotated, there appeared to be an anterior osteophyte either of the tibia or the talus, but that it was difficult to tell for sure.  The impression was recurrent left ankle instability, sprains, and arthrosis.  

An August 2005 VA treatment entry noted that the Veteran had exhausted conservative treatment, including bracing and physical therapy, regarding his left ankle.  The examiner reported that he could not perform a Taylor tilt due to apprehension of the Veteran.  The examiner indicated that the Veteran had a negative anterior Drawer test.  It was noted that the Veteran had good pulses and that they were palpable and that he was neurologically intact overall.  The examiner reported that previous X-rays and a magnetic resonance imaging (MRI) study revealed arthritis of the tibiotalar joint and an ischial tear of the peroneous brevis, as well as an osteochondral lesion of the talus, medially.  The impression included left ankle pain and instability.  

A December 2005 VA treatment entry noted that the Veteran had a twenty-year history of left ankle pain that had worsened over the previous two years.  The assessment was left ankle pain.  It was noted that a left ankle scope was planned.  

A January 2006 VA operation report noted that the Veteran underwent a left ankle arthroscopy with extensive debridement and microfracture of an osteochondral lesion on the talus.  The postoperative diagnosis was a left ankle osteochondral defect on the talus, as well as left ankle pain. 

A February 2006 VA orthopedic examination report notes that the Veteran recently had a left ankle arthroscopy and that he had chondromalacial changes on the tibial plafond, as well as a 2 cm by 2 cm osteochondral defect on the superomedial talus.  It was reported that the Veteran underwent microfracture treatment.  The Veteran indicated that he was given a post-operative course and some non-weight bearing.  He stated that he had been gradually increasing his weight bearing and that he had undergone no recent injections or physical therapy.  The Veteran reported that he was currently taking medication for pain.  It was noted that the Veteran ambulated with a cane in his right hand.  The Veteran indicated that he continued to have some residual pain and swelling in his left ankle.  He stated that he had no stiffness, heat, redness, instability, or locking.  The Veteran reported that his aggravating factors included prolonged walking on even ground and going up and down stairs.  He related that flare-ups occurred with such activities and that the flare-ups would limit his mobility.  

The Veteran reported that he was currently not working.  He indicated that he had been employed for the previous seven months and that his occupation required a lot of activity on his feet.  He stated that he worked as an electrician and that it had been difficult with his left ankle disability.  The Veteran stated that he was able to perform his daily activities, but that he was limited because of his ankle.  He also remarked that he did not engage in any type of recreational activities because of the ankle.  

The examiner reported that the Veteran did have a mild amount of swelling over the left ankle joint.  The examiner indicated that the Veteran had a well healed arthroscopic portal site and that his sensation to light touch was intact.  It was noted that the Veteran had hypersensitivity along the superficial nerve distribution, but that sensation was present.  The examiner remarked that the Veteran's foot was well perused with good foot pulses.  The examiner indicated that the Veteran did have some lateral joint tenderness and that he was tender to palpation over his lateral ligamentous structures.  The examiner reported that the Veteran had a slightly increased translation with the anterior Drawer test.  The diagnoses were left ankle osteochondral defect and recurrent left ankle sprains.  

Private and VA treatment records dated from March 2006 to March 2007 refer to continued treatment for disorders including left ankle problems.  

For example, an April 2006 VA treatment entry reflects that the Veteran complained of left ankle pain, status post an ankle arthroscopy.  He stated that he was taking Naproxen three to four times a day and that he would like that change his medication.  He reported that he had pain with weight bearing and when he would invert or evert his left ankle.  The Veteran also indicated that he had some swelling.  The examiner noted that there was no pedal edema and that his left ankle had some swelling without erythema or warmth.  The examiner related that there was some tenderness with percussion over the Veteran's left ankle, which radiated to his toes.  The assessment included left ankle pain.  

A November 2006 VA treatment entry indicated that the Veteran reported that he continued to have left ankle pain status post a scope and secondary microfracture of the talar dome.  The Veteran related that he had pain with ascending stairs and that he desired stronger medication because the pain was affecting his work.  The assessment included left ankle pain.  

A May 2007 VA orthopedic examination report noted that the Veteran reported that he experienced daily left ankle pain, swelling, and instability.  He indicated that he underwent surgery on the left ankle at a VA facility and that the bone in his ankle was reshaped.  The Veteran stated that he had not undergone recent physical therapy and that he was presently being treated with pain medication and an anti-inflammatory.  He reported that he was presently working as an electrician and that he experienced difficulty with walking and standing.  He remarked that he would occasionally miss work because of his symptoms.  As to activities of daily living, the Veteran reported that he no longer did any yard work and that he experienced difficulty with walking, as well as with climbing stairs.  The Veteran stated that he experienced flare-ups which were activity related.  He indicated that the flare-ups could last for one to two days and that they were characterized by increased pain.  It was noted that the Veteran used an ankle brace.  

The examiner reported that inspection of the Veteran's left ankle revealed bilateral bony swelling.  The examiner indicated that the Veteran's ankle was non-tender and stable on the Drawer test.  The examiner related that strength, particularly in plantar flexion, appeared weak.  It was noted that the Veteran walked with a limp on his left foot.  The examiner reported that the Veteran could not stand alone on his left foot and that he also could not stand on tiptoes on his left foot.  The examiner indicated that the Veteran had a poor ability to walk on both heels.  The examiner noted that X-rays, as to the Veteran's left ankle, showed irregularity of the cortical margin of the distal tibia and mild spurring of the posterior tibia.  The diagnosis was degenerative joint disease of the left ankle.  

Private and VA treatment records dated from July 2007 to October 2010 refer to continued treatment for numerous disorders.  

The most recent November 2010 VA orthopedic examination report reflects that the Veteran currently complained of constant seven out of ten left ankle pain that was aggravated by walking and weather changes.  The Veteran reported that he also had continual swelling and instability of his left ankle.  It was noted that the Veteran underwent unspecified surgery to the left ankle with mild relief.  The Veteran stated that he had undergone cortisone injections with no response.  He indicated that his usual occupation was as a part-time electrician and that he had difficulty walking and using ladders due to his left ankle problems.  He related that he missed days of work infrequently.  As to activities of daily living, the Veteran complained that he had generally decreased mobility.  The Veteran stated that he no longer could play with his grandchildren, partly due to his left ankle problems.  It was noted that the Veteran had no discrete flare-ups and that he used an ankle brace and cane, partly due to his left ankle problems.  

The examiner reported that there was mild diffuse tenderness about the Veteran's left ankle.  The examiner indicated that left ankle stability and strength were normal.  The examiner noted that a May 2007 X-ray, as to the Veteran's left ankle, showed mild irregularity of the cortical margin of the distal tibia suggestive of remote trauma.  The diagnosis was left ankle fracture.  The examiner reported that the Veteran did have somewhat limited range of motion and chronic pain of the left ankle.  The examiner commented that such problems would likely limit the Veteran's ability to perform a strenuous job such as in construction or working in a factory.  The examiner remarked that there was no reason that the Veteran's left ankle problems would limit a sedentary job.  

The Board notes that the RO has rated the Veteran's service-connected left ankle instability as 10 percent disabling by analogy to Diagnostic Code 5257.  It is important to note that despite being service-connected for degenerative changes of the left ankle, the Board is solely addressing the issue of an increased rating for left ankle instability.  Thus, the limitation of motion Diagnostic Codes 5003, 5010, 5270, and 5271, are not appropriate for rating the Veteran service-connected left ankle instability in this matter.  Additionally, as the Veteran is already service-connected for left ankle instability, the Board will not address whether the RO has properly granted a separate rating for that disability.  The Board observes that under Diagnostic Code 5257 impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The most recent November 2010 VA orthopedic examination report noted that the Veteran's left ankle stability and strength were normal.  The Board observes that a prior May 2007 VA orthopedic examination report indicated that the Veteran's left ankle was non-tender and stable on the Drawer test.  The examiner reported that strength, particularly in plantar flexion, appeared weak.  

Additionally, a February 2006 VA orthopedic examination report states that the Veteran did have some lateral joint tenderness of the left ankle and that he was tender to palpation over his lateral ligamentous structures.  The examiner, at that time, related that the Veteran had a slightly increased translation with the anterior Drawer test.  Further, the Board observes that recent VA treatment entries also refer to the Veteran's left ankle instability.  For example, an April 2005 VA treatment entry noted that the Veteran had a slightly increased anterior Drawer test, but with a good end point.  The impression, at that time, included left ankle instability.  An August 2005 VA treatment entry notes that the Veteran had a negative anterior Drawer test and related an impression that included left ankle instability.  The Board concludes that there are references to possible minimal or mild instability of the Veteran's left ankle, and that there is no indication that the instability is any greater.  Clearly, this level of instability is not so severe as to be called "moderate" instability, as required for a 20 percent rating under Diagnostic Code 5257.  The criteria for the increased rating to 20 percent are not met under this diagnostic code.  

Further, the medical evidence indicates that the Veteran does not have malunion of the tibia or fibula, and thus there is no basis for an increased rating pursuant to Diagnostic Code 5262.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect that the Veteran's left ankle instability, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In fact, the examiner, pursuant to the most recent November 2010 VA orthopedic examination report, indicated that there was no reason that the Veteran's left ankle problems would limit a sedentary job.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1).  

The weight of the evidence demonstrates that the Veteran's left ankle instability is more than 10 percent disabling.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increase in a 10 percent rating for left ankle instability is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


